DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites the limitation "the rotational transfer assembly" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this phrase will be interpreted as “the assembly” - the invention to which the claim is now drawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mortimer (US. Pat. No. 1,887,211).
Regarding independent claim 1, Mortimer discloses a handling machine (read: assembly) for picking up articles from one conveyer or location and depositing them upon another conveyor or at another location (see page 1, lines 1-4). 
The handling machine comprises a rotary carrier (corresponding to the claimed “a transfer wheel configured to rotate in a rotational direction at a rotational speed”) having radial telescopic arms which, at the end of each, is provided with pick-up cups (21) (read: a plurality of transfer elements attached and positioned radially) (see claim 1 and Fig. 1). 
A vacuum connection is provided within each of said cups (21) to permit them to “pick up” a slab (25) contained in its individual mold (23) and travelling horizontally (read: linearly) (see Fig. 1) on a casting machine (22). By securely gripping and lifting each slab (25), from its top surface, the carrier further rotates the pickup cups (21) thus carrying the slab (25) to a second conveyor (27)(see page, 2, lines 80-126)(corresponding to the claimed “a plurality of transfer elements attached and positioned radially to the transfer wheel, each transfer element of the plurality of transfer elements configured to receive a[n]…article travelling in a first direction at a linear speed…and, each transfer element comprising an air component set configured to vacuum and retain the...article on the transfer element during rotation”).
The handling machine (read: assembly) of Mortimer is “configured to” receive/vacuum and retain/transfer a “slab”. As such, it is noted that Mortimer fails to disclose structure that is “configured to” receive/vacuum and retain/transfer “a smoking article”, as claimed. However, the “smoking article” recitation is not deemed to differentiate the claimed invention from the Mortimer reference since a “smoking article”, while recited in the body of the claim, has not been recited as a structural limitation that distinguishes the claimed “assembly” from the prior art “handling machine” of Mortimer.  
Similarly, while Applicant has also amended the claim to now recite  that its “assembly” is “configured to transfer the smoking article from the combustible material rolling assembly to a filter assembly such that a filter is installed on the smoking article”, this added recitation (or any of the original claim recitation that precedes it) still fails to positively recite “the combustible material rolling assembly” or “a filter assembly” as part of the claimed “assembly” because none of these elements are recited in a manner that provides any added structural features to the claimed “assembly”. Hence, since the Mortimer invention meets all the structural limitations of the claimed “assembly” it, thereby, necessarily meets the afore-mentioned amended limitations also. 
Regarding claim 2, as evident from Fig. 1 of Mortimer, it is clear that at least two pickup cups (21)(read: transfer elements) are “aligned parallel” to the first direction of travel of the slabs (25) at the pick-up point/transfer area located at the intersection of casting machine (22) and conveyor (27)(see Fig. 1, arms (24, 25, 26))(corresponding to the claimed “wherein the plurality of transfer elements is aligned parallel to the first direction during rotation”).
 Regarding claims 3 and 7, Mortimer discloses that its rotary carrier “is so positioned with respect to the end of an initial carrier or molding machine that the pickup cups at the end of the arms will move in a direction and at the speed of the articles on the conveyor or carrier” (see page 1, lines 67-72). This disclosure indicates that there is inherently a “control assembly” to ensure that the rotational speed of the rotary carrier is maintained and synchronized with the horizontal speed of the casting machine (22) in order to operate the device to effectively carry out its vacuum-assisted pickup of slabs on the casting machine (22) (corresponding to the “further comprising a control assembly configured to control the rotational speed” recitation of claim 3; and the “rotational speed and the linear speed is synchronized” recitation of claim 7).
Regarding claim 6, as seen in the Fig. 6 embodiment of Mortimer, it is clear that not just a single article (slab) may be picked up by the pickup cups, but two articles may be picked up at once by each said pickup cup (see Fig. 6 and page 3, lines 24-32). Note: while “at least two smoking articles” is recited in the claim as the intended item being “engaged”, said articles have not been positively recited in the claims and, hence, impart no structural limitation to the “apparatus claim” and will not be given patentable weight for examination purposes; however, as the pickup cups of Mortimer are configured to engage (textile) slabs, the same pickup cups of Mortimer would also be capable of engaging “at least two smoking articles”  (corresponding to the claimed “wherein each transfer element of the plurality of transfer elements is configured to engage at least two…articles”).  
Claims 1, 3-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10249571 (hereinafter “Daeuber”)(see English Abstract, and Espacenet’s Mechanical English Translation).
Regarding independent claim 1, Daeuber discloses a device (10) for separating faulty ampules (1) from those being transported by a conveyor (12) traveling linearly in a conveying direction (2), said device comprising a rotary separation wheel (20)(read: transfer wheel) that incorporates at least one container seating (23)(read: transfer element) with a radially displaceable suction element (26) joined to a vacuum source (see English abstract and Fig. 1)(corresponding to the claimed “a transfer wheel configured to rotate in a rotational direction at a rotational speed; a plurality of transfer elements attached and positioned radially to the transfer wheel, each transfer element of the plurality of transfer elements configured to receive a[n]…article traveling in a first direction at a linear speed…and, each transfer element comprising an air components set configured to vacuum and retain the…article on the transfer element during rotation”).  
As stated above, the device (read: assembly) of Daeuber is “configured to” receive/vacuum and retain/transfer an “ampule”. As such, it is noted that Daeuber fails to disclose structure that is “configured to” receive/vacuum and retain/transfer “a smoking article”, as claimed. However, the “smoking article” recitation is not deemed to differentiate the claimed invention from the Daeuber reference since a “smoking article”, while recited in the body of the claim, has not been recited as a structural limitation that distinguishes the claimed “assembly” from the prior art “device” of Daeuber.  
Similarly, while Applicant has also added the recitation that its “assembly” is “configured to transfer the smoking article from the combustible material rolling assembly to a filter assembly such that a filter is installed on the smoking article”, this recitation (or any of the original claim recitation that precedes it) still fails to positively recite “the combustible material rolling assembly” or “a filter assembly” as part of the claimed “assembly” because none of these elements provide any added structural features to the claimed “assembly”. Hence, since the Daeuber invention meets all the structural limitations of the claimed “assembly” it, thereby, necessarily meets the afore-mentioned limitations also. 
Regarding claims 3 and 7, Daeuber discloses that the rotation of its separating wheel (20) is synchronized with the angular speed of the conveyor (12) carrying the ampules (1)(see para. [0015] of the Mechanical English Translation).  This disclosure indicates that there is inherently a “control assembly” to ensure that the rotational speed of the separating wheel (20) is maintained/in synch with the linear speed (2) of the conveyor (12) in order to operate the device to effectively carry out its vacuum-assisted pickup of ampules (1) on the conveyor (12) (corresponding to the “further comprising a control assembly configured to control the rotational speed” recitation of claim 3; and the “rotational speed and the linear speed is synchronized” recitation of claim 7).
Regarding claims 4-5, as seen in Fig. 2, the suction head/element (26) that engages the ampule (1) is clearly semi-spherical in shape, which is consistent with the arc-radius of each ampule (1) that it engages (see Fig. 2) Note: while “smoking article” is recited in the claims as the intended item being “engaged”, said article has not been positively recited in the claims and, hence, impart no structural limitation to the “apparatus claim” and will not be given patentable weight for examination purposes; however, as the suction elements (26) of Daeuber are configured to engage cylindrically-shaped ampules, the same pickup cups of Mortimer would also be capable of engaging a cylindrically-shaped “smoking article”   (corresponding to the “wherein each transfer element of the plurality of transfer elements includes a semispherical shaped engagement surface configured to engage the…article” recitation of claim 4; and the “wherein the semispherical shaped engagement has an arc radius approximate to an arc radius of the...article” recitation of claim 5).
Response to Arguments
Applicant's arguments filed August 24, 2022 have been fully considered but they are not persuasive. 
-Applicant argues that since independent claim 1 has now been amended to positively recite the “combustible material rolling assembly” and “filter assembly”, the claims are allowable over Mortimer and Daeuber since these references fail to disclose, teach, or suggest the newly amended claim recitation; however, the Examiner disagrees.  As stated in the above rejection - and reiterated here - neither the “combustible material rolling assembly” nor the “filter assembly” have been recited as being additional structural features of the claimed “assembly” which independent claim 1 is now drawn to. As such, the Mortimer and Daeuber references still anticipate the instant claims, even as amended. If Applicant intended to positively recite the “combustible material rolling assembly” and the “filter assembly”, then independent claim 1 should have recited a device including “a combustible material rolling assembly” and “a filter assembly” in addition to the already claimed (rotational transfer) “assembly”, and it should have read (similarly, or the same) as follows:
 “1. A smoking article machine 
	a combustible material rolling assembly,	
a rotational transfer assembly, and 
	a filter assembly; 
the rotational transfer assembly comprising:
a transfer wheel configured to rotate in a rotational direction at a rotational speed; and
a plurality of transfer elements attached and positioned radially to the transfer wheel, each transfer element of the plurality of transfer elements receiving the [[a]] combustible material rolling assembly, and each transfer element of the plurality of transfer elements comprising an air component set configured to vacuum and retain the smoking article on the transfer element during rotation;
wherein the combustible material rolling assembly is configured to roll plant material into the [[a]] smoking article
wherein the rotational transfer assembly is configured to transfer the smoking article from the combustible material rolling assembly to the [[a]] filter assembly such that a filter is installed on the smoking article.”
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIONNE W. MAYES/Examiner, Art Unit 1747                                                                                                                                                                                                        /GALEN H HAUTH/Primary Examiner, Art Unit 1742